
	
		III
		110th CONGRESS
		2d Session
		S. RES. 531
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2008
			Mr. Menendez (for
			 himself, Mr. Kennedy,
			 Mr. Feingold, Mrs. Boxer, Mr.
			 Levin, Mr. Durbin,
			 Mr. Inouye, Mr.
			 Sanders, Mr. Dodd,
			 Mr. Casey, Mr.
			 Lautenberg, Mr. Akaka, and
			 Mr. Johnson) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Supporting the goals and ideals of a
		  National Child Care Worthy Wage Day.
	
	
		Whereas approximately 63 percent of the Nation’s children
			 under age 5 are in nonparental care during part or all of the day while their
			 parents work;
		Whereas the early care and education industry employs more
			 than 2,300,000 workers;
		Whereas the average salary of early care and education
			 workers is $18,820 per year, and only 1/3 of these workers
			 have health insurance and even fewer have a pension plan;
		Whereas the quality of early care and education programs
			 is directly linked to the quality of early childhood educators;
		Whereas the turnover rate of early childhood program staff
			 is roughly 30 percent per year, and low wages and lack of benefits, among other
			 factors, make it difficult to retain high quality educators who have the
			 consistent, caring relationships with young children that are important to the
			 children's development;
		Whereas the compensation of early childhood program staff
			 should be commensurate with the importance of the job of helping the young
			 children of the Nation develop their social, emotional, physical, and cognitive
			 skills and helping them to be ready for school;
		Whereas providing adequate compensation to early childhood
			 program staff should be a priority, and resources can be allocated to improve
			 the compensation of early childhood educators to ensure that quality care and
			 education are accessible for all families;
		Whereas additional training and education for the early
			 care and education workforce is critical to ensuring high-quality early
			 learning environments;
		Whereas child care workers should receive compensation
			 commensurate with their training and experience; and
		Whereas the Center for the Child Care Workforce, a project
			 of the American Federation of Teachers Educational Foundation, with support
			 from the National Association for the Education of Young Children and other
			 early childhood organizations, recognizes May 1 as National Child Care Worthy
			 Wage Day: Now, therefore, be it
		
	
		That the Senate—
			(1)designates May 1,
			 2008, as National Child Care Worthy Wage Day; and
			(2)calls on the
			 people of the United States to observe National Child Care Worthy Wage Day by
			 honoring early childhood care and education staff and programs in their
			 communities.
			
